Exhibit 99.1 News Release For Immediate Release TearLab Corporation, Reports Q2-11 Financial Results San Diego, CA —August 10, 2011— TearLab Corporation (NASDAQ:TEAR; TSX:TLB) (“TearLab” or the “Company”) today reported its consolidated financial results for the second quarter ended June 30, 2011.All dollar amounts are expressed in U.S. currency and results are reported in accordance with United States generally accepted accounting principles. For the three months ended June 30, 2011, TearLab’s net revenues were $468,000 as compared to $418,000 for the same period in 2010.The Company’s loss for the three months ended June 30, 2011 was approximately $4.8 million, or $0.31 per share.This included approximately $3.0 million in non-cash charges related to the recent PIPE financing and debt conversion.Cash used in 2011 second quarter operating activities was approximately $1.0 million.The loss for the three months ended June 30, 2010 was $1.5 million, or $0.10 per share. For the six months ended June 30, 2011, TearLab’s net revenues were $1,291,000 as compared to $693,000 for the same period in 2010.The Company’s loss for the six months ended June 30, 2011 was approximately $6.5 million, or $0.43 per share.This included approximately $3.2 million in non-cash charges related to the recent PIPE financing and debt conversion.Cash used in operating activities for the first six months of 2011 was approximately $2.0 million.For the six months ended June 30, 2010, the loss was $3.6 million, or $0.27 per share. “The recent financing has provided the Company with sufficient resources to fully execute its plans for the commercial roll-out of the TearLab® Osmolarity test.This includes the offering of a no-cost reader program that the company has been piloting for the past two months.Under that program, doctors who agree to purchase at least 1,500 disposable chips per year, for a minimum of three years, receive the reader at no cost.While this obviously impacted total revenues in the quarter, and is likely to continue to have an effect over the short-term, we are confident that it will result in a steeper and smoother sales curve over time as we build a larger installed base of TearLab systems combined with highly committed users,” commented Elias Vamvakas, TearLab’s Chief Executive Officer. “We will also soon be introducing a new consumer website and social media program focused on Dry Eye Disease.Called allaboutdryeye.com, it will be focused on supporting TearLab’s Accredited Dry Eye Centers program in North America. Details of the launch and program will be provided on the Company’s conference call with investors today,” continued Vamvakas. Conference Call and Webcast Information TearLab will hold a conference call to discuss these results, August 10, at 8:30am Eastern Time at877-303-1593, website at www.tearlab.com under the "webcasts" link in the Investor Relations section.For those wishing to listen to a recording of the call via telephone, a replay will be made available as soon as possible after the conclusion of the live call and will remain posted for a period of seven days. To listen to the recording, simply telephone (Toll free) 855-859-2056 or (Toll) 404-5373406 and enter reservation #87262402 when prompted. About TearLab Corporation TearLab Corporation (www.tearlab.com) develops and markets lab-on-a-chip technologies that enable eye care practitioners to improve standard of care by objectively and quantitatively testing for disease markers in tears at the point-of-care.The TearLab Osmolarity Test, for diagnosing Dry Eye Disease, is the first assay developed for the award-winning TearLab Osmolarity System.Headquartered in San Diego, CA, TearLab Corporation's common shares trade on the NASDAQ Capital Market under the symbol 'TEAR' and on the Toronto Stock Exchange under the symbol 'TLB'. Forward-Looking Statements This press release may contain forward-looking statements.These statements relate to future events and are subject to risks, uncertainties and assumptions about TearLab. Examples of forward-looking statements in this press release include statements regarding future increases in the number of insurers covering the TearLab® Osmolarity test the future commercial adoption of the TearLab™ Osmolarity System and the related impact on our sales. These statements are only predictions based on our current expectations and projections about future events.You should not place undue reliance on these statements. Actual events or results may differ materially.Many factors may cause our actual results to differ materially from any forward-looking statement, including the factors detailed in our filings with the Securities and Exchange Commission and Canadian securities regulatory authorities, including but not limited to our annual and quarterly reports on Forms 10-K and 10-Q. We do not undertake to update any forward-looking statements. CONTACTS: Investors: Stephen Kilmer President Kilmer Lucas Inc. (212) 618-6347 stephen@kilmerlucas.com Media: Leonard Zehr Managing Director Kilmer Lucas Inc. (905) 690-2400 Ext. 41 len@kilmerlucas.com TearLab Corp. CONSOLIDATED STATEMENTS OF OPERATIONS (expressed in U.S. dollars except number of shares) (Unaudited) ($ 000’s) Three months ended June 30, Revenue $ $ Cost of goods sold Gross profit (loss) Operating expenses General and administrative Clinical , regulatory and research & development Sales and marketing Amortization of intangible assets Total operating expenses Loss from operations (1,712 ) (1,752 ) Other expense (3,094 ) Net loss $
